IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT   United States Court of Appeals
                       _____________________
                                                        Fifth Circuit
                            No. 04-10972
                       _____________________
                                                     F I L E D
                                                       May 24, 2005

UNITED STATES OF AMERICA                         Charles R. Fulbruge III
                                                         Clerk

                Plaintiff - Appellee
                 v.
CHRIS RICHARD DREW
                Defendant - Appellant


                      ---------------------
          Appeal from the United States District Court
                for the Northern District of Texas
                            (04-CR-48)
                      ---------------------

Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*


     IT IS ORDERED that appellee’s unopposed motion to vacate the

sentence is granted.



     IT IS FURTHER ORDERED that appellee’s unopposed motion to

remand case to the United States District Court for the Northern

District of Texas, Dallas Division for resentencing is granted.

___________________

     *    Pursuant to 5th Cir. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.